Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein for each portion of packet data that needs to be stored, the buffer memory logic is configured to: allocate a page of the plurality of pages that was last added within one of the page buffers to store the portion of the packet data; 
          identify the allocated page as in use while the portion of the packet data is stored on the portion of the physical memory units associated with the allocated page; and 
          identify the allocated page as available  when the portion of the packet data is no longer stored on the physical memory units associated with the allocated page.” in combination with other recited elements in independent claim 1. 

3.         Imazaki et al. (U.S. Patent Application No: 20120260038 A1), the closest prior art of record, teaches storage apparatus comprises a storage unit which stores data that is read/written by the host apparatus, and a control unit which controls writing of the data to the storage unit, wherein the control unit configures one or two or more pools from the storage unit and divides one of the pools into first pages having an area of a first size and divides the first pages into second pages having the second area, and also manages the pages, manages a data storage area of a first volume storing the data by using the first-size area and manages a data storage area of a second volume storing 
          identify the allocated page as in use while the portion of the packet data is stored on the portion of the physical memory units associated with the allocated page; and 
          identify the allocated page as available  when the portion of the packet data is no longer stored on the physical memory units associated with the allocated page.”


4.        Iwamitsu et al. (U.S. Patent Application Pub. No: 20140108759 A1), teaches an apparatus has a controller for providing a virtual volume including logical areas to a host system and allocating storage areas of storage devices e.g. hard disk drives, to a logical area after receiving a write request.  Iwamitsu further discloses a controller migrates data in the first storage area of the first storage device to a second storage area of the second storage device and allocates the second storage area of the second storage device to the logical area in the volume when the data stored in the first storage area of the first storage device is migrated to the storage area of the second storage device. However, Iwamitsu doesn’t teach “wherein for each portion of packet data that needs to be stored, the buffer memory logic is configured to: allocate a page of the plurality of 
          identify the allocated page as in use while the portion of the packet data is stored on the portion of the physical memory units associated with the allocated page; and 
          identify the allocated page as available  when the portion of the packet data is no longer stored on the physical memory units associated with the allocated page.”.

5.          Therefore, the prior art of record doesn’t teach or render obvious “wherein for each portion of packet data that needs to be stored, the buffer memory logic is configured to: allocate a page of the plurality of pages that was last added within one of the page buffers to store the portion of the packet data; 
          identify the allocated page as in use while the portion of the packet data is stored on the portion of the physical memory units associated with the allocated page; and 
          identify the allocated page as available  when the portion of the packet data is no longer stored on the physical memory units associated with the allocated page.” as recited in independent claim 1. 

6.        Independent claims 10,18,27,35 and 44 recites limitations similar to those noted above for independent claim 1 and are considered allowable for the same reasons noted above for claim 1.

7.       Dependent claims 2-8,11-17,19-25,28-34,36-42 and 45-52 recites limitations similar to those noted above for independent claims 1,10,18,27,35 and 44 are .

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                         Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Schroeder et al. (US Patent Application Pub. No: 20120254579 A1) teaches the product has a set of instructions for partitioning physical storage volume into master blocks of equal master block size, and the master block is allocated for storage of single storage page size of a set of predefined storage page sizes provided for storage of data by a data storage application. Schroeder discloses received page size of a storage page designated by the data storage application is determined for storage on the physical storage volume. Schroeder suggests the storage page is stored in a block of a master block with the single storage page size equivalent to the received page size.


a computer system has a resource controller  that receives a request to stop a memgroup. Jones discloses the resource controller is enabled to instruct a memory power management subsystem to mark the memgroup as stopped, and the resource controller is enabled to remap a virtual page to a physical page, in response to marking of the memgroup as stopped. Jones suggests the resource controller is enabled to reduce power to the memgroup, in response to a determination that the physical page is not mapped to the virtual page.
                        
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181